
	
		III
		112th CONGRESS
		2d Session
		S. RES. 418
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 16, 2012
			Mr. Brown of Ohio (for
			 himself, Mrs. Hutchison,
			 Mr. Inouye, Mrs. Murray, Mr.
			 Alexander, Mr. Tester,
			 Mr. Baucus, Mr.
			 Lautenberg, Mr. Portman,
			 Mr. Nelson of Florida,
			 Mr. Udall of New Mexico,
			 Mr. Akaka, and Mr. Cornyn) submitted the following resolution;
			 which was referred to the Committee on
			 Armed Services
		
		
			August 2, 2012
			Committee discharged; considered, amended, and agreed to
			 with an amended preamble and an amendment to the title
		
		RESOLUTION
		Commemorating the 70th anniversary and
		  commending the brave men of the 17th Bombardment Group (Medium) who became
		  known as the “Doolittle Tokyo Raiders” for outstanding heroism, valor, skill,
		  and service to the United States in conducting the bombing of Tokyo on April
		  18, 1942.
	
	
		Whereas
			 brave American aircraft crewmen, led by Lieutenant Colonel James Doolittle,
			 volunteered for an “extremely hazardous mission” without knowing the target,
			 location, or assignment and willingly put their lives in harm’s way, risking
			 death, capture, and torture;
		Whereas
			 the conducting of medium bomber operations from a Navy aircraft carrier under
			 combat conditions had never before been attempted;
		Whereas
			 after the discovery of the USS Hornet by Japanese picket ships 170 miles
			 further away from the prearranged launch point, the Raiders proceeded to take
			 off 670 miles from the coast of Japan;
		Whereas
			 by launching more than 100 miles beyond the distance considered to be minimally
			 safe for the mission, the Raiders deliberately accepted the risk that the B–25s
			 might not have enough fuel to reach the designated air-fields in China;
		Whereas
			 the additional launch distance greatly increased the risk of crash landing in
			 Japanese occupied China, exposing the crews to higher probability of death,
			 injury, or capture;
		Whereas
			 because of that deliberate choice, after bombing their targets in Japan, low on
			 fuel and in setting night and deteriorating weather, none of the 16 airplanes
			 reached the prearranged Chinese airfields;
		Whereas
			 of the 80 Raiders who launched on the raid, 8 were captured, 2 died in the
			 crash, and 70 returned to the United States; and
		Whereas
			 of the 8 captured, 3 were executed and 1 died of disease: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the valor, skill, and courage of
			 the Raiders that proved invaluable to the eventual defeat of Japan during the
			 Second World War;
			(2)acknowledges that the actions of the
			 Raiders helped to forge an enduring example of heroism in the face of
			 uncertainty for the Army Air Force of the Second World War, the future of the
			 Air Force, and the United States as a whole; and
			(3)commends the 5 living members and 80
			 original members of the Doolittle Tokyo Raiders for their participation in the
			 Tokyo bombing raid of April 18, 1942.
			
